Exhibit 10.2

SECOND AMENDMENT
TO THE
PMA CAPITAL CORPORATION 401(k) PLAN
(As Amended and Restated Effective January 1, 1999)
 


 
WHEREAS, PMA Capital Corporation (the “Company”) maintains the PMA Capital
Corporation 401(k) Plan (the “Plan”) for the benefit of certain of its
employees, and the eligible employees of certain participating affiliates; and
 
WHEREAS, the Plan was most recently amended and restated effective January 1,
1999 and has since been modified by the First Amendment thereto effective
January 1, 2003; and
 
WHEREAS, the Company wishes to amend the Plan to implement a non-matching,
age-based employer contribution, and to rename the Plan; and
 
WHEREAS, under Sections 12.2 and 15.4 of the Plan, the Company has reserved the
right to amend the Plan with respect to all Participating Companies at any time,
subject to certain inapplicable limitations;
 
NOW, THEREFORE, effective January 1, 2006, except as otherwise specifically
provided herein, the Company hereby amends the Plan as follows:
 
1. Section 2.6 is amended to read as follows:
 
“2.6 Annual Addition shall mean the sum of the following amounts credited to a
Participant’s account for a Limitation Year:
 
(a) Employer contributions (e.g., Pre-Tax, Employer Matching, and Retirement
Contributions);
 
(b) Forfeitures (if any) (excluding amounts necessary to reinstate previously
forfeited Account balances in accordance with Section 7.4(g));
 
(c) Employee Contributions (i.e., After-Tax Contributions), if any;
 
(d) Any amount allocated to the Participant’s individual medical account (within
the meaning of Section 415(l) of the Code) under any Defined Benefit Plan
maintained by the Employer;
 
(e) Any amount attributable to post-retirement medical benefits which is
allocated pursuant to Section 419A(d) of the Code to the separate account of a
Key Employee under a welfare benefit fund (within the meaning of Section 419(e)
of the Code) maintained by the Employer;
 
(f) Allocations under a simplified employee pension; and
 


--------------------------------------------------------------------------------



(g) Any Excess Amount applied under Section 5.1, 5.2, or 5.3 (if applicable), in
the Limitation Year to reduce Employer or Affiliated Employer contributions for
such Limitation Year.”
 
2. A new Section 2.48 is added to read as follows, and all following sections of
Article II (and all applicable cross-references) are renumbered as necessary:
 
“2.48 Grandfathered Participant means a Participant who, as of December 31,
2005, was an Eligible Employee who had both attained age 50 and was credited
with 5 or more Years of Service.”
 
3. Section 2.64 (renumbered from 2.63) is amended to read as follows:
 
“2.64 Participant’s Account or Account shall mean, as to any Participant, the
separate account maintained in order to reflect his or her interest in the Plan.
Each Participant’s Account shall be comprised of one or more separate
subaccounts, as follows:
 
(a) After-Tax Contribution Account shall mean the subaccount maintained to
record the After-Tax Contributions allocated to a Participant’s Account and the
adjustments relating thereto.
 
(b) Employer Account shall mean the subaccount maintained to record any required
Employer contributions made to the Plan on behalf of Participants who are not
Key Employees under Section XIV with respect to any Plan Year in which the Plan
is a Top-Heavy Plan.
 
(c) Employer Matching Contribution Account (After-Tax Contributions) shall mean
the subaccount maintained to record the Employer Matching Contributions
allocated to a Participant’s Account with respect to the After-Tax Contributions
made by such Participant and the adjustments relating thereto.
 
(d) Employer Matching Contribution Account (Pre-Tax Contributions) shall mean
the subaccount maintained to record the Employer Matching Contributions
allocated to a Participant’s Account with respect to the Pre-Tax Contributions
made on behalf of such Participant and the adjustments relating thereto.
 
(e) Loan Account shall mean the subaccount maintained to record a Participant’s
outstanding loan balance.
 
(f) Pre-Tax Contribution Account shall mean the subaccount maintained to record
the Pre-Tax Contributions made on behalf of a Participant and the adjustments
relating thereto.
 
(g) Qualified Matching Contribution Account shall mean the subaccount maintained
to record the Qualified Matching Contributions made on behalf of a Participant
and the adjustments relating thereto.
 

2

--------------------------------------------------------------------------------



(h) Qualified Non-Elective Contribution Account shall mean the subaccount
maintained to record the Qualified Non-Elective Contributions made on behalf of
a Participant and the adjustments relating thereto.
 
(i) Retirement Contribution Account shall mean the subaccount maintained to
record the Retirement Contributions allocated to the Participant’s Account under
Section 4.6 and the adjustments relating thereto.
 
(j) Rollover Account shall mean the subaccount maintained to record the Rollover
Contributions made by a Participant and the adjustments relating thereto.
 
(k) Transfer Account shall mean the subaccount maintained to record the amounts
transferred to this Plan in a plan-to-plan transfer from any other tax-qualified
retirement plan and the adjustments relating thereto.”
 
4. Section 2.70 (renumbered from 2.69) is amended to read as follows:
 
“2.70 Plan shall mean The PMA Capital Corporation Retirement Savings Plan, as
set forth herein and as it may be amended hereafter from time to time. Prior to
December 7, 1998, the Plan was known as The PMA 401(k) Plan. From December 7,
1998 through December 31, 2005, the Plan was known as The PMA Capital
Corporation 401(k) Plan. The Plan is intended to qualify as a Section 401(k)
profit sharing plan for all purposes under the Code.”
 
5. A new Section 2.84 is added to read as follows, and all following sections of
Article II (and all applicable cross-references) are renumbered as necessary:
 
“2.84 Retirement Contributions shall mean the amounts contributed under the Plan
by the Employer on behalf of Participants in accordance with Section 4.6.”
 
6. Section 2.97 (renumbered from 2.95) is amended to read as follows:
 
“2.97 Vested Interest shall mean the sum of the vested balances in a
Participant’s Pre-Tax Contribution Account, Retirement Contribution Account,
Employer Account, if any, Rollover Account, if any, Transfer Account, if any,
Loan Account, if any, Employer Matching Contribution Account (Pre-Tax
Contributions), Employer Matching Contribution Account (After-Tax
Contributions), if any, and After-Tax Contribution Account, if any.”
 
7. A new Section 4.6 is added to read as follows, and all following sections of
Article IV (and all applicable cross-references) are renumbered as necessary:
 

3

--------------------------------------------------------------------------------





 
“4.6 Retirement Contributions. With respect to each calendar quarter beginning
on or after January 1, 2006, the Employer shall make a Retirement Contribution
on behalf of each Participant described in Section (a) hereof, in an amount
described in Section (b) hereof.
 
(a) Eligibility. A Participant shall have a Retirement Contribution made on his
or her behalf for any calendar quarter if he or she:
 
(i) had been credited with at least one Year of Service as of the day before the
beginning of the calendar quarter;
 
(ii) was a Participant at any time during such calendar quarter;
 
(iii) had Compensation for such calendar quarter; and
 
(iv) was an Eligible Employee of the Employer as of the last day of the calendar
quarter; provided however, that this requirement shall be deemed to be satisfied
if the Participant had a Separation from Service during the calendar quarter by
reason of his or her death, Total Disability, or after having satisfied the
requirements for a normal, early or late retirement under the terms of the PMA
Capital Corporation Pension Plan.
 
(b) Amount. For any Participant described in Subsection (a) hereof, the
Retirement Contribution with respect to any calendar quarter shall equal:
 
(i) for any Participant who is not a Grandfathered Participant, a percentage of
his or her Compensation for the calendar quarter to be determined under the
following table, based on the Participant’s attained age as of the last day of
the Plan Year in which the calendar quarter occurs:


Participant’s Age
Percentage of Compensation
Less than 30
2%
At least 30 but less than 45
3%
At least 45 but less than 55
4%
55 or older
5%

 
(ii) for any Grandfathered Participant, a percentage of his or her Compensation
for the calendar quarter to be determined under the following table, based on
the Participant’s attained age as of the last day of the Plan Year in which the
calendar quarter occurs:
 

4

--------------------------------------------------------------------------------



 
Participant’s Age
Percentage of Compensation
At least 50 but less than 55
6%
At least 55 but less than 60
8%
60 or older
10%”

 
8. Section 4.10(a) (renumbered from 4.9(a)) is amended to read as follows:
 
“(a) Investment Elections. Each Participant shall be given the option to direct
the investment of the balance in his or her Account among alternative Investment
Media established as part of the overall Trust Fund. Such Investment Media may
be under the full control and management of the Trustee, an insurance company or
an Investment Manager. A Participant’s right to direct the investment of any
contribution shall apply only to the selection of the desired Investment Medium
or Media and shall be subject to such restrictions and limitations as may be
imposed by each of the Investment Media or by the Administrator. The following
rules shall apply to the administration of such Investment Media:
 
(i) At the time an Employee becomes eligible for the Plan, he or she shall
complete an Appropriate Form stating the percentage of his or her contributions
to be invested in the available Investment Media. Allocations to an Investment
Medium shall be made in such minimum percentage, as the Administrator shall
determine from time to time.
 
(ii) A Participant may change the investment of his or her future contributions
on each Valuation Date.
 
(iii) A Participant may elect to transfer balances from one or more Investment
Media to another on each Valuation Date.
 
(iv) All investment elections and changes shall be made in such manner, at such
times and in such form as the Administrator may from time to time prescribe
through uniform and nondiscriminatory rules.
 
(v) The amounts contributed by all Participants to each Investment Medium shall
be commingled for investment purposes.
 
(vi) The Trustee may hold assets of the Trust Fund and make contributions
therefrom in the form of cash without liability for interest, if for
administrative purposes it becomes necessary or practical to do so.
 
(vii) Notwithstanding any other provision of this Section 4.10(a) to the
contrary, a Participant may direct the investment of his or her Account
(exclusive of his or her Retirement Contribution Account) into and out of the
PMA Capital Corporation Class A Common Stock Fund subject to the following
guidelines:
 

5

--------------------------------------------------------------------------------





 
(1) A Participant may elect, pursuant to procedures established by the
Administrator, to have up to twenty-five (25) percent or such other percentage,
up to one hundred (100) percent, as determined by the Administrator on a uniform
and non-discriminatory basis of his or her Pre-Tax Contributions, After-Tax
Contributions and Employer Matching Contributions invested in the PMA Capital
Corporation Class A Common Stock Fund;
 
(2) Once each ninety (90) days or at such other times as determined by the
Administrator on a uniform and non-discriminatory basis, a Participant may elect
to transfer, pursuant to procedures established by the Administrator, up to
twenty-five (25) percent or such other percentage, up to one hundred (100)
percent, as determined by the Administrator on a uniform and non-discriminatory
basis of the balance in his or her Account (excluding the outstanding balance of
any Plan loans to such Participant and excluding his or her Retirement
Contribution Account) from any other Investment Media in which his or her
Account is invested to the PMA Capital Corporation Class A Common Stock Fund;
 
(3) Once each ninety (90) days or at such other times as determined by the
Administrator on a uniform and non-discriminatory basis, a Participant may elect
to transfer, pursuant to procedures established by the Administrator, up to
twenty-five (25) percent or such other percentage, up to one hundred (100)
percent, as determined by the Administrator on a uniform and non-discriminatory
basis of the portion of his or her Account invested in the PMA Capital
Corporation Class A Common Stock Fund to one or more of the other Investment
Media.”
 
9. A new Section 4.10(c) is added to read as follows:
 
“(c) Default Elections. If a Participant fails to make an investment election in
accordance with Section 4.10(a) that is expressly applicable to his or her
Retirement Contribution Account, his or her Retirement Contribution Account
shall be invested as follows:
 
(i) If the Participant has made a currently effective investment election with
respect to all subaccounts other than his or her Retirement Contribution
Account, then his or her Retirement Contribution Account shall be invested among
the selected Investment Media (other than the PMA Capital Corporation Class A
Common Stock Fund) in the same proportions as the percentage that has been
directed to each selected Investment Medium (other than the PMA Capital
Corporation Class A Common Stock Fund) bears to the sum of the percentages that
have been directed to all such other Investment Media. For example, if a
Participant has elected to invest his Account as follows - 25% to Fund A, 25% to
Fund B, 25% to Fund C, and 25% to the PMA Capital Corporation Class A Common
Stock Fund - but he has not made a currently effective investment election with
respect to his Retirement Contribution Account, his Retirement Contribution
Account shall be invested as follows - 33⅓% to Fund A, 33⅓% to Fund B and 33⅓%
to Fund C.
 

6

--------------------------------------------------------------------------------





 
(ii) If the Participant has no currently effective investment election under the
Plan at the time a Retirement Contribution is made, his or her Retirement
Contribution Account shall be invested in such Investment Medium or Media as is
determined by the Administrator, in its sole discretion.”
 
10. Section 4.12 (renumbered from 4.11) is amended to read as follows:
 
“4.12 Adjustments to Pre-Tax, After-Tax, Employer Matching Contribution and
Retirement Contribution Rates. Notwithstanding the foregoing provisions of this
Article IV, to the extent necessary to comply with applicable law, the maximum
Pre-Tax and After-Tax Contribution percentage and the amount of Employer
Matching Contributions or Retirement Contributions may be increased or decreased
in the absolute discretion of the Administrator, provided that no such
adjustment may be made without at least thirty (30) days prior written notice to
all Participants.”
 
11. Section 4.13 (renumbered from 4.12) is amended to read as follows:
 
“4.13 No Profits Limitation. Pre-Tax Contributions, Employer Matching
Contributions and Retirement Contributions hereunder shall be made without
regard to whether an Employer has current or accumulated net earnings.”
 
12. Section 6.1(a) is amended to read as follows:
 
“6.1 Participants’ Accounts. At the direction of the Administrator, there shall
be established and maintained for each Participant the following subaccounts:
 
(a) An After-Tax Contribution Account to which shall be credited all After-Tax
Contributions paid to the Trust Fund at the Participant’s election pursuant to
Section 4.2;
 
(b) An Employer Account to which shall be credited any Employer contributions
required to be made under Article XIV of the Plan on behalf of Participants who
are not Key Employees for any Plan Year in which the Plan is a Top-Heavy Plan;
 
7

--------------------------------------------------------------------------------


(c) An Employer Matching Contribution Account (After-Tax Contributions) to which
shall be credited the Employer Matching Contributions made in respect of his or
her After-Tax Contributions pursuant to Section 4.3;
 
(d) An Employer Matching Contribution Account (Pre-Tax Contributions) to which
shall be credited the Employer Matching Contributions made in respect of his or
her Pre-Tax Contributions pursuant to Section 4.3;
 
(e) A Loan Account to which shall be credited the outstanding balance of a
Participant’s loan;
 
(f) A Pre-Tax Contribution Account to which shall be credited all Pre-Tax
Contributions paid to the Trust Fund at his or her election;
 
(g) A Qualified Matching Contribution Account to which shall be credited the
Qualified Matching Contributions made on behalf of the Participant pursuant to
Section 4.5;
 
(h) A Qualified Non-Elective Contribution Account to which shall be credited the
Qualified Non-Elective Contributions made on behalf of the Participant pursuant
to Section 4.5;
 
(i) A Retirement Contribution Account to which shall be credited the Retirement
Contributions made on behalf of the Participant pursuant to Section 4.6.
 
(j) A Rollover Account to which shall be credited the Rollover Contributions
made by, or on behalf of, a Participant or other Eligible Employee pursuant to
Section 4.7; and
 
(k) A Transfer Account to which shall be credited any amounts transferred to
this Plan from another tax-qualified plan pursuant to Section 4.8.”
 
13. Section 7.2(b) is amended to read as follows:
 
“(b) Vesting in Other Employer Contributions and Retirement Contributions. 
 
(i) Employer Matching Contributions. A Participant’s interest in his or her
Employer Matching Contribution Account (After-Tax Contributions) and in his or
her Employer Matching Contribution Account (Pre-Tax Contributions) shall be
vested and nonforfeitable in accordance with the following schedule:
 
8

--------------------------------------------------------------------------------


Number of Years of Service
Account’s Vested Percentage
Less than 1
0%
1 but less than 2
10%
2 but less than 3
40%
3 but less than 4
60%
4 but less than 5
80%
5 or more
100%



(ii) Retirement Contributions. A Participant’s interest in his or her Retirement
Contribution Account shall be vested and nonforfeitable in accordance with the
following schedule:
 
Number of Years of Service
Account’s Vested Percentage
Less than 5
0%
5 or more
100%



Upon termination of the Participant’s employment with the Employer and all
Affiliated Employers for any reason at any time, the vested portion of his or
her Employer Matching Contribution Account (After-Tax Contributions), his or her
Employer Matching Contribution Account (Pre-Tax Contributions), and his or her
Retirement Contribution Account shall be distributable to him or her in the
manner and at the time set forth in this Article VII. If a Participant receives
a cash-out pursuant to Section 7.4(f), the nonvested portion of such
Participant’s Account, if any, shall be forfeited in accordance with
Section 7.4(f) at the time of distribution. If a Participant has a Separation
from Service and does not receive a cash-out pursuant to Section 7.4(f) or
otherwise receive a distribution, then the non-vested portion of such
Participant’s Account will be forfeited after such Participant incurs five (5)
consecutive one year Breaks in Service (i.e., a Period of Severance of five (5)
years). All forfeitures shall be utilized to reduce Employer Matching
Contributions and/or Retirement Contributions for the then current or succeeding
Plan Years.
 
Notwithstanding the foregoing, a Participant’s interest in his or her Account
shall be 100% vested and nonforfeitable upon such Participant’s death or Total
Disability or attaining of Normal Retirement Age and shall be distributable in
the manner and at the time set forth in this Article VII.
 
If a Rehired Employee becomes a Participant after having incurred five (5)
consecutive one year Breaks in Service (i.e., a Period of Severance of five (5)
years), such Rehired Employee’s service earned after such five consecutive one
year Breaks in Service (i.e., a Period of Severance of five (5) years) will be
disregarded for the purpose of determining the vested percentage in his/her
Account which accrued before such five consecutive one year Breaks in Service
(i.e., a Period of Severance of five (5) years). However, as to such a Rehired
Employee, both pre-Break and post-Break service will count for purposes of
determining the vested percentage in his or her Account that accrued after such
Break.”
 
9

--------------------------------------------------------------------------------


14. A new Section 7.4(f)(v) is added, effective for distributions made on and
after March 28, 2005 (including distributions to Participants who terminate
employment prior to such date), to read as follows:
 
“(v) In the event of a mandatory distribution greater than $1,000 in accordance
with the provisions of Section 7.4(f)(i), if the Participant does not elect to
have such distribution paid directly to an eligible retirement plan specified by
the Participant in a direct rollover in accordance with Section 7.13 or to
receive the distribution directly, then the Administrator will pay the
distribution in a direct rollover to an individual retirement account designated
by the Administrator.”
 
15. Section 8.1(a) is amended to read as follows:
 
“(a) General. Subject to the provisions of this Section 8.1 and once the
Participant’s After-Tax Contribution Account has been withdrawn in full pursuant
to Section 8.2(a), a Participant, other than a Participant who is no longer an
Employee, may make a “Hardship” (as defined below) withdrawal (with the approval
of the Administrator) from the Participant’s Account (exclusive of his or her
Retirement Contribution Account), in order to satisfy an immediate and heavy
financial need specified in Section 8.1(d), in the following order of priority:
(i) Rollover Account balance, (ii) Transfer Account balance, (iii) Pre-Tax
Contribution Account balance, (iv) Employer Matching Contribution Account
(After-Tax Contributions) balance, to the extent vested, and (v) Employer
Matching Contribution Account (Pre-Tax Contributions) balance, to the extent
vested. As required by Section 8.1(d), no Hardship withdrawal pursuant to this
Section 8.1 shall be permitted until the Participant elects to withdraw, or has
withdrawn, the entire balance in his or her After-Tax Contribution Account in
accordance with Section 8.2(a). For purposes of this Section 8.1, “Hardship” is
defined as an immediate and heavy financial need, as specified in Section
8.1(d), of the Participant where such Participant lacks other available
resources.”
 
16. Section 8.2(b) is amended to read as follows:
 
“(b) Upon and After Attaining Age 59½. Upon attaining age 59½, a Participant, by
filing an Appropriate Form, may elect to withdraw up to the total value of his
or her Account (exclusive of his or her Retirement Contribution Account),
determined as of the Valuation Date coinciding with, or if the Valuation Date
does not coincide with the benefit commencement date, the Valuation Date
immediately preceding the benefit commencement date. Withdrawals pursuant to
this Section 8.2(b) may be elected no more frequently than once per Plan Year.”
 
10

--------------------------------------------------------------------------------


17. Section 9.3 is amended to read as follows:
 
“9.3 Amount of Loan. The amount an eligible Participant may borrow may not be:
 
(a) Less than $200, and
 
(b) More than the amount which (when added to the outstanding balance of any
other loan made from the Plan or any other quantified retirement plan maintained
by the Employer or an Affiliated Employer) is the lesser of:
 
(i) $50,000, reduced by the excess of
 
(1) The highest outstanding balance of loans from the Plan during the 12 months
ending on the day before the date a new loan is made over
 
(2) The outstanding loan balance on the date of the new loan, or
 
(ii) Fifty percent (50%) of the value of the eligible Participant’s Vested
Interest (exclusive of any Vested Interest in his or her Retirement Contribution
Account).”
 
18. Section 9.4(b) is amended to read as follows:
 
“(b) Allocation between Accounts. All loans shall first be made from the
Participant’s Rollover Account, then from the Transfer Account, then from the
Employer Matching Contribution Account (Pre-Tax Contributions), to the extent
vested, then from the Employer Matching Contribution Account (After-Tax
Contributions), to the extent vested, then from the Pre-Tax Contribution Account
and finally from the After-Tax Contribution Account. No loans shall be made from
a Participant’s Retirement Contribution Account. Repayments of principal and
interest shall be invested in accordance with the investment election then in
effect with respect to the Participant’s Pre-Tax Contributions. If no Pre-Tax
Contributions are being made to the Plan by the Participant or if there is no
valid investment election in effect, the principal and interest repayments shall
be invested in such Investment Medium or Media as is determined by the
Administrator, in its sole discretion.”
 
19. Section 11.3 is amended to read as follows:
 
“11.3 Continuing Conditions with Respect to Contributions. Any obligation to
contribute Pre-Tax Contributions and/or to make Employer Matching Contributions
or Retirement Contributions to the Trust Fund is hereby conditioned upon the
continued qualification of the Plan under Section 401(a) of the Code and the
exempt status of the Trust Fund under Section 501(a) of the Code and upon the
deductibility of such contributions under Section 404(a) of the Code. That
portion of any Pre-Tax Contributions, Employer Matching Contributions, or
Retirement Contributions which is contributed or made by reason of a good faith
mistake of fact, or by reason of a good faith mistake in determining the
deductibility of such contribution, shall be returned to the Employer as
promptly as practicable, but not later than one year after the contribution was
made or the deduction was disallowed (as the case may be). The amount returned
pursuant to the preceding sentence shall he an amount equal to the excess of the
amount actually contributed over the amount that would have been contributed if
the mistake had not been made; provided, however, that gains attributable to the
returnable portion shall be retained in the Trust Fund; and provided, further,
that the returnable portion shall be reduced (a) by any losses attributable
thereto and (b) to avoid a reduction in the balance of any Participant’s Account
below the balance that would have resulted if the mistake had not been made.”
 

11

--------------------------------------------------------------------------------


 
20. Section 11.4 is amended to read as follows:
 
“11.4 Status as Eligible Individual Account Plan. Pursuant to Section 407 of
ERISA, up to one hundred (100) percent of the Plan’s assets (exclusive of those
assets which are attributable to Retirement Contributions) may be invested in
Qualifying Employer Securities that are PMA Capital Corporation Class A Common
Stock.”
 
21. Section 12.1 is amended to read as follows:
 
“12.1 Employer’s Obligations Limited. The Plan is voluntary on the part of each
Employer, and except as required by applicable law, each Employer shall have no
responsibility to satisfy any liabilities under the Plan. Furthermore, the
Employer and Plan Sponsor do not guarantee to continue the Plan, and the Plan
Sponsor at any time may, by appropriate amendment of the Plan, suspend or
discontinue Employer Matching Contributions and/or Retirement Contributions,
with or without cause. Complete discontinuance of all Pre-Tax Contributions,
Employer Matching Contributions and Retirement Contributions shall be deemed a
termination of the Plan. If Employer Matching Contributions are suspended, each
Eligible Employee shall be notified of the suspension and each Eligible Employee
may thereupon elect to suspend his or her Pre-Tax Contributions for the period
during which Employer Matching Contributions are suspended.”
 
22. Section 12.3 is amended to read as follows:
 
“12.3 Effect of Termination. If the Plan is completely or partially terminated,
or if there is a complete discontinuance of Pre-Tax, Employer Matching, and
Retirement Contributions, then the interests of all Participants affected by
such termination or discontinuance in their Accounts shall be 100% vested and
nonforfeitable. The balances credited to the Accounts of the affected
Participants may be distributed to them in the manner set forth in Article VII
hereof, as if a distribution event described in Section 7.1 hereof had occurred
with respect to each affected Participant on the date of the termination; or the
Administrator (in its sole discretion) may direct that the following sentence
shall apply to their Accounts. Notwithstanding the foregoing, the balances
credited to the Pre-Tax Contribution Accounts of the affected Participants may
be distributed prior to the occurrence of a distribution event described in
Section 7.1 only to the extent permitted by the Code.”
 

12

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, PMA CAPITAL CORPORATION has caused these presents to be duly
executed, under seal, this 24th day of  October, 2005.
 
Attest:
PMA CAPITAL CORPORATION
[SEAL]
 



/s/ Robert L. Pratter
/s/ William E. Hitselberger
Robert L. Pratter, Secretary
William E. Hitselberger, Executive Vice President and Chief Financial Officer


 
 
13

--------------------------------------------------------------------------------